DETAILED ACTION
Claims 1-20 are hereby allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Reasons for Notice of Allowance
The examiner finds that the claims are eligible under 35 USC 101.  To be clear, the claims are directed to the practical application of generating based on the at least one object and the conclusion an action to be performed by the source system wherein the action is taken in response to the at least one object, the at least one condition associated with the one or more rules, and the at least one computing device of the population of the computing devices of the source system; and providing to the source system the action wherein the action includes analysis for attaining insights of the risks, the wasteful processes, and the opportunities for improvement in the workflow data, where this indicative of applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
 The examiner has reviewed the relevant prior art and has been unable to find each and every limitation as combined in the claim.  In particular, amongst the other limitations, the examiner was unable to find generating based on the at least one object and the conclusion an action to be performed by the source system wherein the action is taken in response to the at least one object, the at least one condition associated with the one or more rules, and the at least one computing device of the population of the computing devices of the source system; and providing to the source system the action wherein the action includes analysis for attaining insights of the risks, the wasteful processes, and the opportunities for improvement in the workflow data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687